PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/778,830
Filing Date: 24 May 2018
Appellant(s): Chandrasekaran et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leas et al. (WO 03/075672, hereinafter R1) with Kallio et al. (J. Agric. Food Chem., 49:3363-3369 (2001), hereinafter Kallio) as evidence.
Claim 1 has been amended to recite the single fat used comprises 45-55% saturated fat. Claim 2 recites a single fat comprising triglycerides. Claim 7 recites single fat comprises 48-52% saturated fat. Claim 12 recites the single fat having a solid fat profile between 0C and 35 C. Claim 14 recites a single fat comprising 45-55% saturated fat. 
Claim 1 recites a coating composition for frozen confections; comprising 30-75wt.% of a single fat. The fat comprises palmitic acid (45-52%), stearic acid (4-8%), oleic acid (30-40%) and linoleic acid (5-10%). The solid fat profile (solid fat index) of the 
R1 discloses a coating for an ice confection comprising palm mid fraction. (Abstract)
R1 discloses that a soft type palm mid fraction having a melting point around 26C  as the predominant fat in a fat coating reduces or prevents bleeds in coated ice cream products. (page 2, Summary of the invention, par. 1). The coating composition is specifically suitable for ice cream. (Detailed Description, Par. 1)
R1 discloses that the soft palm mid fraction (PMF) can be used as such or in admixture. (Detailed Description, par. 2 and Claim 4). Instant claim 1 is limited to the use of a single fat. 
R1 discloses the solid fat index (SFI) of the fat component. The SFI disclosed by R1 basically overlaps the solid fat profile (solid fat index) recited in instant claim 1. The fat is basically liquid at 35 C. (page 4)
R1 discloses that the fatty acid composition of the fat is different from conventionally used fats. The inventive fat contains predominantly C16:0 (palmitic acid) and C18:1 (oleic acid) (page 4, par. 5). Instant claim 1 is limited to palmitic acid and oleic acid as predominant fatty acids of the fat component. 
R1 discloses that coating comprises 5-80% fat, 20-50% sugar, up to 30%  milk ingredients, up to 30% cocoa ingredients, e.g. cocoa powder, cocoa liquor, lecithin and vanillin to the amounts needed. (page 5, par. 1). The ice confection may be a portion, dome, bar, stick bar, extruded or molded. (page 5, par. 2)
R1 discloses that the coating may be applied to the ice confection core by dipping, spraying, or enrobing. (page 5, par. 4)
R1 discloses a method of dipping the ice cream cores into a coating whose composition is depicted in Table 1 (page 6).
It is noted that claim 2 recites that the claimed fat comprises the PPO (triglyceride) at 45-58 wt.%. While R1 clearly teaches that the predominant fatty acids in the claimed fat are palmitic and oleic acids, R1 does not explicitly disclose the percentages of the triglyceride PPO. However, according to Kallio et al. (2001), palm olein and palm stearin comprise palmitic and oleic acids as predominant fatty acids. Furthermore, palm oil is shown to comprise palmitic and oleic acids as predominant fatty acids. Palmitic acid comprises 43.8-51.9% and oleic acid comprises 40.7-33.9% of palm oil, palm olein and palm stearin. (Table 1)
It is noted that certain dependent claims recite physical properties of the claimed fat composition. Since the palm mid fraction disclosed by R1 comprises a similar triglyceride profile, physical properties such as viscosity, plasticity, etc. would have been in the ranges as presently claimed. The overlapping solid fat index of R1’s fat and the presently claimed fat is an evidence that certain other physical properties would be overlapping. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by using any palm mid fraction or fractions to produce coating compositions comprising a single fat for ice cream coating. Since R1 clearly teaches that just a single fat may be used, the economy of production as well as handling operations, formulations, etc. would be dealing with a single fat. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in using a palm mid fraction or fractions for coating ice cream bars. 
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leas et al. (WO 03/075672, hereinafter R1) in view of Brill-Neuman et al. (EP 1 813 155, herein after R2) with Kallio et al. (J. Agric. Food Chem., 49:3363-3369 (2001), hereinafter Kallio) as evidence.
Claim 14 is a method of producing a coating composition for frozen confection. The method is a multi-step method wherein fa is melted and mixed with non-fat solids. The mixture is milled to reduce the particle size of ingredients. The remaining fat is added to the milled composition. Lecithin is added to the refined (milled) or non-refined mixture. 
R2 discloses a fat blend for coating ice confections. The coating comprises the fat blend at 45-75 wt.%. [0026, and Examples 1 and 2]
R2 discloses a method for preparing the coating composition.  The fat blend is heated to 50-60 C. The powders are milled and added to the molten fat together with emulsifier and flavor. The mixture is thoroughly mixed. To produce a fine texture of the coating the mixture is ball milled. The coating is a liquid at 30-35 C. An ice cream core can be dipped into the coating composition. The coated ice cream has good elasticity and good drying times. At 0 C the coating does not suffer from brittleness. [0034, 0035, 0036]
Therefore, a multi-step method for producing a coating for frozen confection would have been obvious over the teachings of R1 and R2. 
(2) Response to Argument
1.	Appellant argues Leas (R1) does not disclose or suggest and solid fat index (SFI) that overlaps the solid fat index as recited in claim 1. 
a.	The following is a comparison of solid fat content disclosed by Leas and solid fat profile (content) as presently claimed.
	Leas					Presently claimed
0C	75-85%				85-95%					
10C     65-80%				75-90%
20C	45-60%				40-60%
25C	10-25%				18-35%
30C	0-5%					0-10%
35C	0					0

While the phrase “solid fat index” (SFI) is not explicitly mentioned by Leas, the older “solid fat index” determined by dilatometry has been replaced by nuclear magnetic resonance (NMR) methods referred to as solid fat content (SFC). However both concepts indicate the concentration of solid fat, in a composition, at various temperatures. Regardless of the terminology used by Leas or Appellant, it is clearly seen the solid fat content disclosed by Leas and solid fat profile recited by Appellant overlap at the same temperature. 


2.	Appellants argue Leas does not disclose or suggest any “solid fat index (SFI)” that overlaps the solid fat index as recited in claim 1 – i.e., a single fat comprising the following fatty acids C16:0 (palmitic) at 45-52%, C18:0 (stearic acid) at 4-8%, 18:1 (oleic acid) at 30-40%, 18:2 (linoleic acid) at 5-10%.
a.	Claim 1 is limited to the percentages of fatty acid components of the fat used for coating. The percentages of individual fatty acids comprising the fat is not a “solid fat index”.  A “solid fat index” is an indication of solid fat content at specific temperatures. For instance, at a given temperature what proportion of the lipid material is solid and what proportion is liquid in a composition. Claim 1 is limited to solid fat content that is phrased as “solid fat profile” in claim 1. Furthermore, SFI refers to a “FAT” not to the percentage of fatty acid components. A fatty acid is not a fat per se; to be addressed as a fat that is a molecule of glycerol to which 3 molecules of fatty acids are esterified. SFI indicates the proportion of a fat (mixture of triglycerides) that remains solid at a given temperature.  
3.	Appellants argue that the use of a single fat in the coating gives the benefit of less complexity with respect to handling of fat and gives labeling advantages as well as helps with storage and shelf life.
a.	Leas clearly discloses that the fat composition may be used as a single fat or may be combined with other fats (Detailed Description, par. 2 and Claim 4). Stability of oils and fats in storage and their shelf life depend on a variety of factors among them the unsaturated fat content is a determining factor. To one of ordinary skill in the art 
4.	Appellants argue that Leas even as evidenced by Kallio fails to disclose, suggest or render obvious the claimed fatty acid composition or saturated fat level and that Leas merely discloses that its fatty acid composition “contains predominantly C16:0 saturated acid (palmitic acid) and C18:1 (oleic acid). 
a.	Leas uses palm mid fraction for the inventive coating composition. In that fraction, palmitic (C16:0) and oleic (C18:1) acids are clearly projected as predominant fatty acids. A closer look at instant claim 1 clearly reveals palmitic acid (45-52%) and oleic acid (30-40%) as predominant fatty acids of the fat composition used. 
b.	The instant specification at par. [0113] and [0163] recites the fat source as Palm oil fraction. The fraction selected comprises palmitic acid (46%), stearic acid (5%), oleic acid (36.6%) and linoleic acid (6.4%). However, the fraction used by Leas is stated to comprise palmitic and oleic acids as predominant fatty acid components. 
c.	Leas also discloses the coating composition.
	Leas                                                                              Presently claimed
	Fat        5-80%                                                        60%
	Sugar    20-50%                                                      28.4%
	Milk       up to 30%                                                     4.0%
	Cocoa   up to 30 %                   			       8.3%
Kallio is cited as an evidentiary reference. Table 1 depicts details of fatty acid composition of several fat sources including palm oil, palm olein and palm stearin. Palm oil, palm olein and palm stearin show palmitic acid and oleic acid as predominant fatty 
5.	Appellants argue that the fat and composition disclosed by Leas does not inherently have the recited physical properties of the claimed fat and composition.
a.	The rejection is an obviousness type rejection. The obviousness is based on the overlapping ranges of solid fat content (solid fat profile according to Appellant), palmitic acid content and linoleic acid content as major fatty acids in the fat composition. The rejection does not mention “inherency”. The coating composition presently claimed would have been obvious over the teachings of Leas. 
It is important to note that Appellant has simply described a property of an end product shown to be obvious by the cited references.   Appellant did not, a priori, set forth the yield stress and plastic viscosity and then look to make it.  Rather, appellant simply utilized the obvious and known palm oil fractions as disclosed by Leas.   The issue of obviousness lies within the use of the palm oil fraction as disclosed by Leas, not whether one of ordinary skill in the art would have known the yield stress or plastic viscosity of the fat composition or any other random characterization.  The yield stress and plastic viscosity in claim 1 does not change the end product in any way;  it is simply one way of characterizing the obvious end product.   Since the prior art rejection clearly demonstrates that this product would have been the obvious result of the obvious use of palm oil fraction, the characterization of this product does not change -- or affect -- the issue.   Therefore, Appellant's arguments in this regard cannot be considered as persuasive. 

a.	No inherency is involved in an obviousness rejection. The solid fat content disclosed by Leas and the solid fat content recited in claim 1 have very clear overlapping ranges.  Those ranges indicate what proportion of the triglycerides are solid and what proportions are liquid at the temperatures tested. Therefore, at each temperature tested, the ranges implicitly indicate how hard, soft or plastic the fat composition is. 
b.	 The Declaration by Mr. Chandrasekaran summarizes the rejection of claims set forth in the Office action and finally concludes with a personal opinion stating that the rejection is based on hindsight.  For instance, the Declaration at par. 10 states Brill-Neuman discloses a fat blend for use in coatings for ice confections and recites percentages of fatty acids in that fat blend. However, Brill-Neuman is not the primary reference on which the rejection is based. Brill-Neuman is a secondary reference that teaches the process/method for producing the coating composition. Brill-Newman teaches the order of mixing ingredients to produce a coating composition for ice cream. Brill-Neuman has been cited for rejecting method claims 14 and 16. 
c.	The Declaration is void of objective data. The Declaration is a review of the outstanding rejection and teachings of the cited references. At par. 17 the Declaration refers to Examples of the specification as new and unexpected results. Appellant states that “Specifically, the experimental data demonstrates that the claimed coating had the best appearance and less cracks compared to other coating and was preferred by 

7.	Appellant argues that the new and unexpected results of the claimed invention are demonstrated in the experimental data set forth in the Examples of the specification and that the experimental data demonstrates that the claimed coating had the best appearance and less cracks compared to other coatings, and was preferred by the sensory panel. They add “none of the cited references suggest such unexpected results.” 
a.	The primary reference does not mention that the ice cream coating had bad appearance and had cracks all over the coating. Furthermore, the alleged “unexpected results” is based on the comparison of a coconut oil coating and a coating based on palm oil fraction. Since the primary reference uses a similar fat source as presently claimed, the good appearance and lack of cracks on the coating are expected in the product of prior art, absent any evidence to the contrary. 
8.	Appellant argues that the skilled artisan without hindsight would not have somehow arrived at the present claims based on Leas even as evidenced by Kallio.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the examiner’s position that the rejections are not based on hindsight but rather based on the information provided by the references themselves. The information provided by the primary reference clearly indicates the obviousness of the claimed invention.

9.	Regarding dependent claim 5, Appellant argues that since claim 1 is not obvious, claim 5 should be patentable. Furthermore, claim 5 is limited to the viscosity of the fat used for the coating composition and that Leas even evidenced by Kallio does not disclose any physical properties of the fat used.
a.	As detailed above, the viscosity of the fat is a description of a material which would have been obvious over the teachings of Leas. Appellant used palm oil fractions. Therefore, describing the viscosity of such fractions is considered the characterization of a material that would have been obvious over the teachings of Leas.
10.	Regarding claim 6, Appellant argues that the dipping or enrobing coating composition has a melting point of 29-34C and that Leas does not teach, suggest, or disclose physical properties of the coating composition.

11.	Regarding claim 7, Appellant argues that the saturated fats in the single fat comprise 48-52% of the coating composition and that Leas as evidenced by Kallio does not disclose, teach or suggest the saturated fat content. 
a.	Leas used the same/similar type of fat as used by Appellants; i.e., palm oil fraction. Leas clearly discloses that palmitic acid and oleic acid are the predominant fatty acids in the fat composition used. A closer look at Table 1 in Kallio reveals that palm oil on its own comprises 43.8 mol. percent palmitic acid and 4.3% stearic acid as major saturated fatty acids. The oleic acid content is 40.7%. Palm olein and palm stearin also predominantly comprise palmitic and oleic acids. As such the fat composition used by Leas and Appellant appear to be similar products. After all, DC1 and DC2 fat fractions used by Appellant are disclosed as palm fractions (specification at par. 0113 and 0163). There are no unexpected results and Appellant projects appearance and lack of cracks in the coating as unexpected results.

a.	As mentioned above, the plastic viscosity of the fat composition is one way of characterizing a product which would have been obvious over the teachings of Leas. Leas uses soft palm mid fraction. Appellant uses a fat described as palm fraction (par. 0113 and 0163). Such fractions would have similar physical properties, if not the same. 
13.	Regarding claims 12-13, Appellant argues that these claims are novel, nonobvious, and distinguishable from Leas as evidenced by Kallio. 
a.	Claims 12 and 13 are method claims for dipping/enrobing frozen confections using a fat whose compositional and physical characteristics are similar to the fat describe in claim 1. Leas clearly discloses the coating may be applied to the ice confection core by dipping, spraying, or enrobing. (page 5, par. 4). The triglyceride composition of the fat recited in claim 13 clearly shows that palmitic and oleic acids are predominant fatty acids in the fat composition. Leas also discloses that palmitic and oleic acids are the predominant fatty acids in the fat composition used. 
14.	Regarding claims 14 and 16, Appellant argues that claim 14 is limited to a single fat with certain characteristics. 
a.	Claim 14 is a method for producing the coating/enrobing composition. The secondary reference Brill-Neuman clearly discloses the method of producing a coating/enrobing composition for coating ice cream. The production method encompasses the steps of production of the coating as recited in claim 14. Please see the order of steps under the teachings of Brill-Neuman. 

a.	As mentioned above, solid fat index and solid fat content both indicate the quantitative existence of solid fat at various testing temperatures. However, one is determined by dilatormetry and the other by pulsed nuclear magnetic resonance (NMR). Leas clearly discloses the solid fat content (at different temperatures) of the fat used in the coating composition. The solid fat content disclosed by Leas overlaps the solid fat profile (Appellant terminology) recited in claim 1. 
b.	Solid fat index (SFI) and solid fat content (SFC) deal with the concentration of triglycerides in a mixture of triglycerides that remain solid at specified temperatures. A fat is a mixture of triglycerides. When this mixture is kept at certain test temperatures, certain triglycerides turn into liquid and some remain solid. For instance Leas clearly shows that at 0C; 75-85% of the fat is solid  while at 25C; only 10-25% of the fat remains solid. Therefore, solid fat index or solid fat content deal with the physical state of triglycerides at specified test temperatures. 
c.	Appellant calls the percentage of palmitic acid (45-52%), stearic acid (4-8%), oleic acid (30-40%) and linoleic acid (5-10%) in the fat used for coating, its solid fat index (SFI). Solid fat index deals with triglycerides that remain solid at specific test temperatures. Furthermore, a fat is a mixture of triglycerides wherein the fatty acids are distributed randomly. A fatty acid is not a triglyceride or a fat per se. Since SFI deals with the fat that remains solid at test temperatures, percentages of fatty acid components is not considered “solid fat index, SFI”. 

16. 	Appellant argues that Leas does not disclose all the specifications of the fat as recited in claim 1.
a.	Leas has been cited in an obviousness type rejection. While Leas uses palm mid fraction as the fat source, any other fraction of this fat source including whole palm oil would have been a modification of Leas teachings well within one’s ordinary skill in the art, absent any evidence to the contrary.
17.	Appellant argues, based on the total fatty acids minus the ranges of cis- and trans-unsaturated fatty acids given in Brill-Neuman, that Brill-Neuman teaches a coating composition whole saturated fat range is 68-82%.
a.	Brill-Neuman is a secondary reference that discloses a method of producing a coating composition for coating ice cream including the steps recited in claim 14. The primary reference, Leas, discloses the type of fat, the solid fat content, predominant fatty acids as palmitic and stearic, and the advantages of using such a fat source compared with coconut oil. Therefore, incorporation of the coating composition disclosed by Brill-Neuman into the primary reference is not required. The steps of melting, mixing, refining (milling/grinding), and adding intermediates as recited in claim 14 are disclosed by Brill-Neuman. 
18.	Appellant argues that the teachings of a cited reference must be taken as a whole, rather than by mere identification of individual out-of-context elements of a claim.

	Claim 14 is a method claim for producing the coating composition. Brill-Neuman teaches a process for making an ice cream coating comprising melting, mixing, refining and adding ingredients in the order recited in claim 14. The teachings of Leas in view of Brill-Neuman renders claim 14 obvious. 
19.	Appellant argues unexpected results rebut any alleged prima facie case of obviousness and that in this regard, the presently claimed invention achieves a healthier single fat coating with lower solid fat index (SFI) with comparable or better setting properties and texture to high SFI coatings. 
a.	A healthier composition comprising unsaturated fat is not considered unexpected results. As mentioned earlier Appellant’s Declaration is a review of the rejection set forth by the Examiner and certain personal opinions of the inventor. Since the primary reference uses substantially the same fat source as the Appellant, the organoleptic properties such as mouth feel, texture, snap, etc. of the coating are expected to be similar based on the overlapping solid fat content. For instance, the primary reference discloses that the composition reduces or prevents bleeds and the Appellant argues that the composition lacks cracks and has a better appearance. The standard for 
	High unsaturated fat in the composition for a healthier product would not have been considered unexpected results. 
	Appellants also refer to experimental data set forth in the EXAMPLES of the specification, stating that “specifically, the experimental data demonstrates that the claimed coating had the best appearance and less cracks compared to other coatings and was preferred by the sensory panel.”
	Appearance of an ice cream coating, lack of cracks and/or preference by a sensory panel are not considered unexpected results, specifically when the prior art and the claimed composition are both compared to compositions comprising coconut oil. Lea clearly states that the fat source used is very different from coconut oil which is basically a lauric acid (C12:0) containing fat. Leas adds it is furthermore distinct from cocoa butter in that this latter has a much higher content of stearic acid (C18:0). Therefore, a higher unsaturation for a healthier product would have also been contemplated by Leas (pages 4-5). 
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows:
	This court has taken the position that new recipes for formulas for cooking food which involves the addition or elimination on common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because 
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HAMID R BADR/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.